Citation Nr: 1538171	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-08 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a right ear hearing loss disability. 

3.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to April 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), on brokerage for the RO in Oakland, California, which retains jurisdiction of the claim. 


FINDINGS OF FACT

1.  The Veteran did not have a left ear hearing loss disability for VA compensation purposes during the pendency of his claim.

2.  A right ear hearing loss disability was caused by acoustic trauma during active service.

3.  Resolving all reasonable doubt in favor of the Veteran, bilateral tinnitus was caused by acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in an April 2009 letter. 

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

A VA examination was obtained in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination, diagnostic testing, and consideration of the Veteran's reported symptoms.  The report provides findings relevant to determining whether service connection is warranted and relevant for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is also an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Left Ear Hearing Loss Disability

The Veteran contends that he has a left ear hearing loss disability due to exposure to loud noise during service.  For the reasons that follow, service connection for left ear hearing loss is denied. 

An essential element of a claim for service connection is competent credible evidence of a current disability.  On the authorized audiological evaluation in February 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the left ear, however it is not clear whether the speech discrimination test used the Maryland CNC Test, as required by 38 C.F.R. § 3.385. 

On a VA audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Thus, the audiological examinations indicate that the Veteran has some degree of hearing loss in the left ear.  However, neither examination shows that the Veteran meets the regulatory requirement for a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported in his May 2009 Statement in Support of Claim that he has trouble understanding normal conversation volumes.  In May 2009 letters, the Veteran's Uncle and Wife stated that they noticed symptoms of hearing loss in the Veteran.  To this extent, the Board finds that the Veteran and his relatives are competent to report that he has current hearing loss symptoms; however, the Board finds that the objective audiometric testing is more probative than the Veteran's lay statements as to the extent of any perceived hearing loss.  In the present case, the clinical evidence reflects that, while the Veteran may experience hearing loss symptomatology, he does not have a left ear hearing loss disability for VA purposes.  Consequently, service connection is not warranted for a left ear hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

IV.  Right Ear Hearing Loss Disability

The Veteran contends that he has a right ear hearing loss disability due to exposure to loud noise during service.  For the reasons that follow, service connection for right ear hearing loss is granted. 

On a VA audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Thus the Veteran has a right ear hearing loss disability for VA purposes.  

The Veteran stated in his March 2009 claim that he experienced painful noise levels while working maintenance on the flight line and on board aircraft carriers.  The Veteran's DD Form 214 indicates that he was an aviation electronics technician.  The Veteran's claim of noise exposure is consistent with the circumstances of his service.  Therefore, the Board finds that the Veteran was exposed to loud noise in service. 

The Veteran's enlistment examination report shows normal levels of hearing.  His separation exam also shows normal levels of hearing.  The Veteran's medical report from July 1992 does not indicate hearing loss, but someone inserted the words "ruptured ear drum" on the form.  A January 1992 audiological STR reflects the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
25

As noted above, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, supra.  Therefore, the January 1992 STR indicates that the Veteran had some degree of hearing loss in the right ear at that time. 

The January 2010 VA examiner opined that the "bilateral hearing loss and tinnitus are not caused by or a result of noise exposure while in the military."  The examiner's rationale was "Separation exam on 3/2/1994 revealed hearing within normal limits from 500-600Hz bilaterally." 

The opinion is inadequate as it fails to consider that when audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a claimant may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Further, the examiner did not address the January 1992 STR indicating that the Veteran had some degree of hearing loss in his right ear during active service, or the July 1992 report of medical history indicating that he may have had ruptured ear drums.  

In a private opinion received in April 2011, a private audiologist, J.A., stated that the Veteran had mild sensorineural hearing loss, and that it is as likely as not that his history of noise exposure in the military contributed to his hearing loss.  The rationale provided by J.A. was that "it is documented that noise on a flight deck is well above safe levels even with hearing protection at every position on a flight crew."  As the private examiner provided a rationale for the opinion consistent with the record, the opinion is probative. 

Based on a review of the evidence of record, the Board finds that the Veteran's hearing loss is related to service.  The Veteran was exposed to loud noise in service and has a current right ear hearing loss disability.  The Board finds that the April 2011 opinion, indicating that the Veteran's right ear hearing loss disability is related to service, is highly probative.  The negative January 2010 VA opinion has no probative value.  The evidence supports a finding that service connection is warranted for right ear hearing loss.  

V. Bilateral Tinnitus

The Veteran has asserted that he has had bilateral tinnitus since service.  In the Veteran's March 2009 Statement in Support of Claim he stated, "When I lay my head on a pillow to sleep, I can clearly hear the ringing in my ear closest to the pillow.  The same result in the opposite ear occurs when I lay on the opposite side."  Additionally in the Veteran's May 2009 Statement in Support of Claim he repeated his assertion that service connection for bilateral tinnitus is warranted, stating that as a result of close contact with A-6 aircraft engines he increasingly experienced continuous ringing tones in both ears.  He further stated that the ringing sound in both ears remained persistent even after he was transferred to other assignments in the Navy and after separation. 

The January 2010 VA examination report indicates the Veteran had bilateral tinnitus with an onset date of 1990.  The VA examiner opined that the bilateral tinnitus was not caused by or a result of noise exposure while in the military, in part because hearing loss was not present.  As detailed above, however, the Board has determined that hearing loss for VA compensation purposes is present in the right ear.  Thus, the Board affords that opinion little probative value.  

The private opinion received April 2011 notes that it is as likely as not that the Veteran's history of noise exposure in the military contributed to his bilateral tinnitus.  The rationale provided for this conclusion is that "it is documented that noise on a flight deck is well above safe levels even with hearing protection at every position on a flight crew."  Therefore, as the private opinion provides a rationale and is supported by the record, the opinion is more probative. 

With regard to the Veteran's bilateral tinnitus, the Board also places probative weight on the Veteran's consistent lay statements of having experienced tinnitus for many years, including following service separation.  Tinnitus is a disability that a lay person can describe because it is defined as a "noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Charles v. Principi, 16 Vet. App. 370 (2002) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed.1994)).  Thus, the Board finds that the Veteran is credible, in light of the consistency of his statements and his documented duties in service, and is competent to report ongoing bilateral tinnitus since service.  As there is a showing of noise exposure in service, a current diagnosis of bilateral tinnitus, credible and competent testimony regarding continuity of symptoms since service, and a probative private nexus opinion, the Board finds that the elements of service connection have been met and that service connection for bilateral tinnitus is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for right ear hearing loss is granted. 

Entitlement to service connection for bilateral tinnitus is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


